HEDRICK, Judge.
This appeal is an exception to the judgment and presents the face of the record proper for review. 3 Strong, N. C. Index 2d, Criminal Law, § 161, p. 112. The record reveals that defendant was charged in a bill of indictment, proper in form, with felonious escape pursuant to G.S. 148-45, entered a plea of not guilty, and was found guilty by a jury.
The judgment imposing a prison sentence of 24 months is within the limits prescribed for a violation of the statute.
In the defendant’s trial in the Superior Court, we find
No error.
Judges Campbell and Baley concur.